Citation Nr: 1542106	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for status post surgery for lung cancer with scarring, chronic obstructive pulmonary disease (COPD), and chronic bronchitis.

2.  Entitlement to an initial rating in excess of 10 percent for left foot peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent for right foot peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent for polycythemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, S.S., and L.L.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to March 1973. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 and a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In May 2015, the Veteran, S.S., and L.L. testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

During the May 2015 Board hearing, the Veteran testified that the symptoms associated with the service-connected status post surgery for lung cancer with scarring, COPD, and chronic bronchitis; peripheral neuropathy of the left and the right foot; and polycythemia had increased in severity.  He indicated that he was having increased difficulty breathing with minimal relief from medications and that he was falling due to lack of feeling in his feet.  The Veteran last underwent a VA examination of each of those service-connected disabilities in June 2011.  Therefore, to ensure that the record has evidence of the current severity of the service-connected disabilities on appeal, more contemporaneous examinations are needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA records dated from July 2011 to the present.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records dated from July 2011 to the present.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of service-connected status post surgery for lung cancer with scarring, COPD, and chronic bronchitis.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  All manifestations of the service-connected disability should be clearly identified.  Pulmonary function studies (post bronchodilator) should be accomplished, with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted.  An assessment of the functional impact of this disability on daily life and employability should be rendered.  The examiner should indicate whether the lung scarring has resulted in a separate disability.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of peripheral neuropathy of the right foot and the left foot.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, to include electromyography and nerve conduction studies, and all clinical findings reported in detail.  The examiner should describe all symptoms and associated impairment of function related to peripheral neuropathy in each of the Veteran's feet, and should opine as to whether impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.  An assessment of the functional impact of this disability on daily life and employability should be rendered.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of polycythemia.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should describe all symptoms and address whether the disability is stable, with or without continuous medication, requires phlebotomy, or requires periods of treatment with myelo suppressants.  An assessment of the functional impact of this disability on daily life and employability should be rendered.

5.  Then, readjudicate the claims, to include consideration of all applicable rating criteria.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

